Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an air filter for filtering contaminants from a heating, ventilation, and cooling system, classified in B01D46/2496.
II. Claims 8-12, drawn to a method for manufacturing an air filter, classified in B01D50/002.
III. Claims 13-20, drawn to an air filter for filtering contaminants from a heating, ventilation, and cooling system, classified in B01D 46/2486. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function, as the invention of Group I uses one or more a-rings located in one or more beads of a shell for strengthening the shell, whereas the invention of Group II uses a honeycomb carbon filter unit coupled with a first end structure and a second end structure that cause air passing through the filter unit to move in a pre-determined pattern. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, have a materially different design and function, as the invention of Group I uses one or more a-rings located in one or more beads of a shell for strengthening the shell, whereas the invention of Group III has first and second filter unit sections, each comprising one or more exterior wall sections, a respective essentially planar section, and a respective essentially planar exterior surface. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function, as the invention of Group II uses a honeycomb carbon filter unit coupled with a first end structure and a second end structure that cause air passing through the filter unit to move in a pre-determined pattern, whereas the invention of Group III has first and second filter unit sections, each comprising one or more exterior wall sections, a respective essentially planar section, and a respective essentially planar exterior surface.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Voice messages were left for Mr. Tobin L. Hobbs on 14 and 15 September 2021 to request an oral election to the above restriction requirement, but as of 20 September 2021, a response has not been received.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772